Citation Nr: 1526035	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1979 and from October 1984 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus were previously denied in August 2006.  The September 2010 rating denied the Veteran's request to reopen the claims, finding the Veteran failed to provide new and material evidence regarding the claims.  The Agency of Original Jurisdiction (AOJ) subsequently reopened the hearing loss claim in August 2013, but ultimately denied entitlement.

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Evidence received since the August 2006 rating decision denying entitlement to service connection for bilateral hearing loss pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  Evidence received since the August 2006 rating decision denying entitlement to service connection for tinnitus pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has tinnitus that was incurred during active duty military service.


CONCLUSION OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.156.

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

An August 2006 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The decision denied service connection for bilateral hearing loss, indicating the Veteran's hearing was within normal limits.  It denied service connection for tinnitus, finding no evidence the Veteran's tinnitus was linked to service.  The Veteran received notice of the decision in September 2006, but did not submit a notice of disagreement or new and material evidence within one year.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of entitlement to service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, there is new and material evidence that warrants reopening of the Veteran's claims.  VA audiological testing conducted since the August 2006 rating decision has shown the Veteran's hearing is no longer within normal limits, as there is some degree of high frequency hearing loss.  Furthermore, a VA physician noted that his high frequency hearing loss and tinnitus are most likely due to service following a September 2014 otolaryngology consultation and examination.  This evidence was not previously of record, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the Veteran's claims.



Entitlement to Service Connection for Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted in the introduction, a VA otolaryngologist, M.E., M.D., determined that the Veteran's tinnitus is most likely due to acoustic trauma in service following a September 2014 consultation and examination due to his history of high frequency hearing loss.  

While a June 2006 VA audiologist determined that is less likely than not the Veteran's tinnitus is due to acoustic trauma in service because he did not report tinnitus symptoms at discharge, the evidence is at least in relative equipoise regarding the etiology of the Veteran's tinnitus given the superior qualifications of a physician when compared with an audiologist.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).  

Furthermore, the June 2006 opinion did not address the possible link between the Veteran's documented high frequency hearing loss and tinnitus.  Thus, reasonable doubt must be resolved in the Veteran's favor, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

In September 2014, a VA otolaryngologist, M.E., M.D., recommended that the Veteran should be provided a new examination regarding bilateral hearing loss given his subjective complaints of increased hearing loss since his last examination in July 2013.  VA typically has duty to provide examinations as recommended by its medical professionals.  See, e.g., Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); see also Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist required VA to provide an examination based on claimant's assertion of increased hearing loss since his examination two years prior to the Board's decision).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new audiological examination to determine whether he has a current bilateral hearing loss disability that is at least as likely as not due to acoustic trauma during service.  

The claims file and a copy of this remand must be made available to the examiner.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Furthermore, noise exposure must be conceded given the Veteran's service as a crew chief for F-4 Phantom fighter jets in the Air Force.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


